DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 been entered.

Response to Amendment
The amendment of 7/14/2021 has been entered.
Disposition of claims: 
Claims 1-15 and 18-20 have been canceled.
Claims 16-17 and 21-30 are pending.
Claims 16 and 23 have been amended.
The amendments to claims 16 and 23 have overcome the rejection of claim 22 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 16 and 23 have overcome the rejections of claims 16-17, 20, 22-24, and 26-30 under 35 U.S.C. 103 as being unpatentable over Kim (KR 10/1614740 B1) set 

Response to Arguments
Applicant’s arguments see the second paragraph from the bottom of page 13 of the reply filed 7/14/2021 regarding the rejections of Claims 16-17, 20, 22-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim set forth in the Office Action of 4/27/2021 have been considered. 
Applicant argues that this rejection is rendered moot by the incorporation of the subject matter of claim 18, which was not rejected over Kim. 
The rejection was withdrawn; however, a new ground of rejection under 35 U.S.C. 102(a)(1) by Kim is made in this office action.
Applicant’s arguments see page 14 of the reply filed 7/14/2021 regarding the rejections of claims 16-18 and 20-30 under 35 U.S.C. 103 as being unpatentable over Montenegro/Park set forth in the Office Action of 4/27/2021 have been considered. 
Applicant argues that Montenegro does not disclose a compound with a spiro group, wherein the spiro-group contains exactly one ring A, B, or C and Park only discloses compounds, where the nitrogen atom is connected via the 2-position 
Respectfully, the Examiner does not agree.
Montenegro teaches formula (1), wherein two or more adjacent substituents R1 or R2 or R3 or R4 can optionally form a mono-cyclic ring system ([011]). Thus, the limitation of formula (1) of Montenegro encompasses a fused benzene ring on the spirofluorene unit. The formula (1) 
The only knowledge that an ordinary skill in the art relies upon from Park is the specific structure of the ring which is fused to the spirofluorene unit. 
Park teaches fused spirofluorene provides faster hole mobility and improved lifespan than comparative compound C ([017], [158], [161]; Tables 4-6) when the compound is used as a hole transport material of an organic electroluminescent device ([153]).
Park shows data (Tables 5-6) wherein hole injection and hole mobility values of the inventive Compound (1-22) are compared to those of the comparative compound C. The only difference between the spirofluorene Compound (1-22) and the Comparative Compound C is the fused benzene ring to the spirofluorene group. 
Park further shows data (Table 4), wherein the device properties of the inventive organic electroluminescent devices (Example (20), (22), and (24)) are compared to those of the comparative devices (comparative example (2), (3), and (4)), respectively. The only difference between the inventive devices and the comparative devices is the spirofluorene compound (i.e. the device structure and material other than the spirofluorene compound are maintained same). 
An ordinary skill in the art would recognize the improved hole injection and hole mobility and the improved device properties including lower driving voltage, higher efficiency, and longer lifetime stem from the fusion of a benzene ring to the spirofluorene unit because the only difference between the two compounds and between the two devices is the fused benzene.
In response to applicant's argument that Park only discloses compounds, where the nitrogen atom is connected via the 2-position, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
At least for these reasons, the arguments are not found persuasive.
Applicant further argues that HTM1-HTM4 have higher efficiencies and higher lifetimes compared with known compounds HTMv1 and HTMv2 as seen from Table 2 on page 95 of the specification, wherein the nitrogen atom is connected via the 2-position in the HTMv1 and HTMv2.
Respectfully, the Examiner does not agree.
It appears that Applicant argues unexpected results including high efficiency and high lifetime of the inventive device HTM1 through HTM4 as compared to HTMv1 and HTMv2.
First, the compound of Montenegro does not limit the substitution position of the arylamine group to position 3 at the spirofluorene group. The general formula of Montenegro (Formula (1) in [006]) allows the arylamine group to be substituted at 1, 3, or 4 groups. Montenegro does not criticize, discredit, or otherwise discourage that the arylamine group be capable of being substituted at 1 or 4 position of the spirofluorene. Thus, choice of substitution positions 1 or 4 out of three possible substitution positions (1, 3, or 4) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143(I)(E). 
Second, the rejection relies on Compound 3x of Montenegro (paragraph 84 of the last office action), wherein the arylamine group is substituted at the position 1. Montenegro teaches significant improvement in the organic electroluminescent device with respect to the lifetime and 
Third, Applicant shows data to support unexpected result arguments, wherein the data compare devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 16-27) do not claim device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2%  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Fourth, it is unclear whether the unexpected results stem from the difference of compounds or the difference of other device parameters/components.
In the data, each example device comprises the claimed compound in both HTL2 and EBL layers along with F4TCNQ. None of the instant claims appear to require a mixture of F4TCNQ and the claimed compounds. It is not clear that similar results would be expected with the claimed compound is used alone without the presence of F4TCNQ.
Furthermore, the tested devices use the inventive compounds both in HTL2 and EBL layers. Montenegro does not require two layers comprising the spirofluorene compound (Table 1). It is not clear that similar results would be expected the material is used in a single layer. 
Additionally, the data is only provided for a specific concentration (95%) of the claimed compounds and 5% F4TCNQ in the HTL2 layer. None of the instant claims contain limitations on the concentration of the claimed compounds and F4TCNQ. It is not clear that similar results would be expected for any possible concentrations.
Fifth, the inventive device E4 comprising inventive compound HTM4, wherein the arylamine group is substituted at position 4 whine the comparative device comprising comparative compound HTMv1, wherein the arylamine group is substituted at position 3 (specification page 96-97). Except the substitution position of the arylamine group, all other 
It is Applicant’s burden to establish the difference of less than 7% in EQE and LT80 is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
At least for these reasons, the arguments are not found persuasive.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Applicant recite “where exactly one ring A, B, or C as depicted in formula (1) is present”. The amended claim does not claim formula (1); therefore, the limitation of A, B, and C in formula (1) should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Kim). 
Regarding claim 16-17, 21-23, and 25, Kim discloses a compound having the following general structure (Formula (1) in [059] of the original patent document, and page 12, paragraph 5 through page 13, paragraph 2 of the translated document). 


    PNG
    media_image1.png
    346
    565
    media_image1.png
    Greyscale

Wherein Ar1 and Ar2 can be each independently C6-C60 aryl group or C2-C60 heterocyclic group including a nitrogen atom; a, b, d, e, and h are each an integer of 0-4; c, f, and g are each an integer of 0-3; R1-R8 can be each independently hydrogen, C1-C60 alkyl, or C2-C20 alkenyl; each neighboring (meaning adjacent two groups of) R1 groups, neighboring R2 groups, neighboring R3 groups, or neighboring R4 groups can form a ring; and L1-L3 can be each independently a single bond or a divalent C6-C60 arylene group.
Kim exemplifies Compound 3-24 ([099]). 

    PNG
    media_image2.png
    316
    430
    media_image2.png
    Greyscale

The Compound of Kim (Compound 3-24) has identical structure as Applicant’s formula (1A-1), wherein E1 and E2 are N(R0); R and R0 stand on each occurrence, identically or differently, for H, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms (E1 is N(R0) wherein R0 is carbazole; E2 is N(R0) wherein R0 is phenyl), which may in each case be substituted by one or more radicals R1; R1 can be an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms (phenyl); n, m, p, and r are each 0; and q, s are each 1, meeting all the limitations of claims 16-17, 21-23, and 25.
Regarding claim 24, the compound of Kim reads on all the features of claim 16 as outlined above.
ArL does not occur in the compound of Kim, because n is 0. Neither claim 16 nor claim 24 requires n to be non-zero. That is, when n is 0, ArL is not present. The limitations of claim 24 are met in the case that ArL is not present. Therefore, the compound of Kim reads on all the limitations of claim 24.
Regarding claim 26
Kim discloses a process (synthesis example 1 in [125]-[128]) for preparing a compound (Compound 3-24 in Table 3, [205]), wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirobifluorene and a diarylamine.
It is noted that the synthesis example 1 of Kim ([125]-[128]) does not show detailed scheme for Compound 3-24; however, Table 3 confirms that Compound 3-24 was synthesized using the method of synthesis example 1 of Kim. Therefore, the synthesis method disclosed by Kim reads on all the limitations of claim 26.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent). 
Regarding claim 27, the compound of Kim (Compound 3-24) reads on all the limitations of claim 16, as outlined above. 
Kim does not exemplify a formulation comprising at least one compound of Kim and at least one solvent. 
However, Kim does teach that the organic layer comprising the compound of the invention in an organic electronic device is formed by wet processes including spin coating process, nozzle printing process, inkjet printing process, and dip coating process (page 15, paragraphs 4). Those exemplified processes require a solvent.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kim by using it to make a formulation for spin coating process, nozzle printing process, inkjet printing process, or dip coating process, as taught by Kim. 
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and method to make a formulation.
The resultant formulation comprises the compound of Kim and at least one solvent.
Regarding claims 28-30, the compound of Kim (Compound 3-24) reads on all the limitations of claim 16, as outlined above. 
Kim discloses an organic electroluminescent device (“organic light-emitting device” on page 21, last paragraph to page 22, the 1st paragraph) comprising an exciton blocking layer or electron blocking layer (“light emitting assist layer”) made of the compound of the invention and prepared by a vapor deposition method. 
It is noted that the light emitting assist layer is equated with a hole transporting layer, an exciton blocking layer, or an electron blocking layer, because the layer is 1) located between the hole transport layer and the light-emitting layer; and 2) directly contacts with the light-emitting layer.
Kim does not exemplify a specific organic electroluminescent device comprising the compound of Kim (Compound 3-24). However, Kim teaches that the compound of the invention can be used in a hole transport layer, an exciton blocking layer, or an electron blocking layer (“light emitting assist layer” on page 8, paragraph 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kim by incorporating the compound of Kim in the hole transport layer, the exciton blocking layer, or the electron blocking layer of the device using a vapor deposition method, as taught by Kim. 
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole transport layer, exciton blocking layer, or electron blocking layer material with the compound of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would 
The resultant organic electroluminescent device comprises a hole transport layer, an exciton blocking layer, or an electron blocking layer comprising the compound of Kim (Compound 3-24), wherein the compound of Kim is incorporated in the device by a vapor deposition method, meeting all the limitations of claims 30.
The organic electroluminescent device is an electronic device, meeting all the limitations of claims 28-29.

Claims 16-17 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0065730 A1, hereafter Montenegro) in view of Park et al. (US 20180033966 A1, hereafter Park). 
Regarding claims 16-17, 21-23, and 25-26, Montenegro discloses a compound (formula (1) in [006]) having the following structure

    PNG
    media_image3.png
    271
    655
    media_image3.png
    Greyscale

wherein Ar1 can be aromatic or heteroaromatic ring system having 6 to 60 C atoms, selected from the group consisting of fluorene, spirobifluorene, dibenzofuran, and 5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H or alkyl having 1 to 40 carbon atoms, wherein two or more adjacent substituents R1 or R2 or R3 or R4 can be hydrogen; s can be an integer of 0-4; and i, m, n, p, q, and r can be 0 ([007]-[018]).
Montenegro further discloses a C-N coupling reaction (“Example 3x” in [163]), wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-[178]), wherein the materials of the device are applied by a thermal vapor deposition method ([182]).
Montenegro teaches that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
Montenegro teaches that the compound of the invention can form a formulation with solvents ([141]).
Montenegro exemplifies a compound as shown below (product of “Example 3x” in [163], hereafter called Compound 3x).

    PNG
    media_image4.png
    324
    502
    media_image4.png
    Greyscale

The only difference between Applicant’s formula (1A-1) and the Compound 3x of Montenegro is that the Compound 3x of Montenegro does not have a benzene ring fused to the spirofluorene group.
Park discloses an amine compound wherein a benzene ring is fused to the spirofluorene group (Compound 1-22 in [072]).
Park teaches that substitution of the spirobifluorene unit of the amine compound with a benzene-fused spirobifluorene provides higher hole injection and faster hole mobility (Tables 5-6; [161]). Park further teaches that the organic electroluminescent device comprising the amine compound having the benzene-fused spirofluorene unit provides improved efficiency, driving voltage, and life span as compared to the comparative spirofluorene compound ([017], [158], [161]; compare voltage, efficiency, and lifetime of the device examples (20), (22), and (24) comprising compounds (1-20), (1-22), and (1-24) with those of the comparative examples (2), (3), and (4) comprising compounds B, C, and D, respectively in Table 4).
Park teaches the fused spirofluorene compound provides faster hole mobility and improved lifespan than comparative compound C ([017], [158], [161]; see hole injection and mobility in Tables 5-6; compare example (22) comprising compound (1-22) with comparative 

    PNG
    media_image5.png
    360
    634
    media_image5.png
    Greyscale

An ordinary skill in the art would recognize the improved hole injection and hole mobility and the improved device properties including lower driving voltage, higher efficiency, and longer lifetime stem from the fusion of a benzene ring to the spirofluorene unit because the only difference between the two compounds and between the two devices is the fused benzene ring (marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 3x of Montenegro by adding a fused benzene ring to the spirobifluorene unit, based on teaching of Park.
The motivation for doing so would have been to provide higher hole injection and faster hole mobility and provide the organic electroluminescent device comprising the compound with improved efficiency, driving voltage, and life span, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides the following compound.

    PNG
    media_image6.png
    274
    748
    media_image6.png
    Greyscale

The compound of Montenegro as modified by Park has identical structure as Applicant’s formula (1A-1) of claim 1, wherein E1 and E2 are C(R0)2; ArL is not present; R and R0 can be hydrogen or a straight chain alkyl having 1 to 40 C atoms (methyl); n, m, p, and r are each 0; and q, s are each 1, meeting all the limitations of claims 16-17, 21-23, and 25.
The modification also provides a process for the preparation of a compound of Montenegro as modified by Park, wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine, meeting all the limitations of claim 26.
Regarding claim 24
ArL does not occur in the compound of Montenegro as modified by Park, because n is 0. Neither claim 16 nor claim 24 requires n to be non-zero. That is, when n is 0, ArL is not present. The limitations of claim 24 are met in the case that ArL is not present. Therefore, the compound of Montenegro as modified by Park reads on all the limitations of claim 24.
Regarding claim 27, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro does not disclose a specific formulation comprising the compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of the invention can form a formulation with solvents ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make a formulation with solvents, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provide a formulation comprising the Compound of Montenegro as modified by Park and at least one solvent.
Regarding claims 28-30, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-
Montenegro does not disclose a specific organic electroluminescent device comprising the Compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make an organic electroluminescent device, wherein all materials of the device are applied by a thermal vapor deposition method, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole transport material of the known organic electroluminescent device using the known method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provide an organic electroluminescent device comprising an anode (ITO), an electron blocking layer comprising the Compound of Montenegro as modified by Park, an emission layer, a cathode, wherein all materials of the device are applied by a thermal vapor deposition method.
The organic electroluminescent device of Montenegro as modified by Park is equated with an electronic device, meeting all the limitations of claims 28-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786